Thompson, J.,
dissents and votes to modify the judgment by deleting the provision granting a new final revocation hearing, with the following memorandum, in which O’Connor, J., concurs: I cannot agree with the majority or with Special Term in the disposition of this matter. I would affirm the determination of the State Board of Parole that petitioner Griffin’s parole should be revoked and would dismiss the petition for a writ of habeas corpus. I would not grant petitioner a new final revocation hearing. The record shows that the petitioner’s attorney twice sought and received adjournments of the petitioner’s final revocation hearing, properly extending the 90-day time period for such hearings. The attorney was advised to telephone before the next scheduled hearing date if a further extension should become necessary. The attorney made no such telephone call before petitioner’s hearing date of February 20, 1980. The record also shows that a parole officer telephoned the attorney’s office on the morning of the hearing to find out whether the attorney would be present. The parole officer was advised that the attorney would not attend because of a trial commitment. Significantly, the attorney and his office made no request for an adjournment or extension at that time. Also, on the morning of February 20, 1980, a correction officer reported that petitioner refused to attend the hearing. Although hearsay, this was admitted by the hearing officer. I do not find the testimony as to petitioner’s refusal incredible. Far too often prisoners attempt tactics and strategies to exhaust the 90-day time period provided for such hearings, hoping to obtain a mandatory release. Petitioner in fact waived attendance, justifying the hearing officer’s decision to hold the hearing in his absence. I do not believe the testimony as to petitioner’s refusal is the only evidence of waiver in the record. The attorney’s failure to telephone and failure to request a further extension also show a knowing disregard of procedures and regulations. As to the merits, I believe that the testimony at the hearing substantiates those charges which were not withdrawn and that parole revocation was the fair and inevitable result of the hearing.